MEMORANDUM **
This is a petition for review from the Board of Immigration Appeals’ (“BIA”) or*606der dismissing an appeal from the Immigration Judge’s denial of cancellation of removal.
We have reviewed the response to the court’s August 20, 2008 order to show cause, and we conclude that petitioners Gavino Lara Aparicio and Maria Luisa Lara have failed to raise a colorable constitutional or legal claim to invoke our jurisdiction over this petition for review. See Martinez-Rosas v. Gonzales, 424 F.3d 926 (9th Cir.2005); Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). Accordingly, the court dismisses this petition for review for lack of jurisdiction with respect to petitioners Gavino Lara Aparicio and Maria Luisa Lara. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
A review of the administrative record demonstrates that the two minor petitioners have presented no evidence that they have a qualifying relative for purposes of cancellation of removal as defined in 8 U.S.C. § 1229b(b)(l)(D). See Molina-Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir.2002). The BIA therefore correctly concluded that, as a matter of law, the minor petitioners were ineligible for cancellation of removal. Petitioners have not raised any claims regarding their eligibility for cancellation of removal in their response to the order to show cause. Accordingly, we deny the petition with respect to the minor petitioners because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DISMISSED in part, DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.